Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 1/27/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  It has been placed in the application file, but some information referred to therein has not been considered.

Allowable Subject Matter
Claims 2-17 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
a point-of-sale terminal provided at the physical store, the point-of-sale terminal having a network interface and a processor configured to: output the first physical receipt to the customer with a Uniform Resource Locator (URL) included thereon by which the customer can access the electronic receipt management server when the physical store is associated with at least one online store, and output the first physical receipt to the customer without the URL included thereon when the physical store is not associated with at least one online store.





Argue  US20140122274A1 discloses a receipt system where access to a electronic receipt repository is granted through a machine readable code on a POS paper receipt.  However, it does not disclose that the printing of the code is dependent on association of a physical store with an online store.  



The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687